DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s response filed 23 February 2021 has been considered and entered. Accordingly, claims 1-6 are pending in this application. Claim 1 is currently amended; claims 2-6 are original.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-11 of U.S. Patent No. 10,417,196 in view of Akimoto (JP 2010141815 A1). As demonstrated in the table below, U.S. Patent No. 10,417,196 renders obvious the steps performed by the method of claims 1-6 of the instant application as demonstrated in the table below except for “determining whether a volume is defined .

Instant Application
U.S. Patent No. 10,417,196
1. A method for 


 determining whether a volume is defined according to an exFAT file system or is defined according to a FAT file system based on information included within a boot record

modifying an inode associated with multiple directory entry records spanning multiple sectors, where a first sector includes a directory entry record for the inode and a second sector includes one or more other types of directory entry records for the inode, the method comprising:



deallocating clusters from the inode in a failsafe manner, wherein deallocating clusters from the inode in a failsafe manner includes:
writing an end of chain terminator value for the inode into a new last cluster entry of a file allocation table, and
subsequent to writing the end of chain terminator value into the new last cluster entry, marking the one or more deallocated clusters previously assigned to the inode as free in respective entries of a file allocation table; and

deleting the inode in a failsafe manner, wherein deleting the inode in a failsafe manner includes:

subsequent to performing the ordered sector write operations, freeing clusters associated with the directory entry records marked as not in use.  


a system interface that enables data to be transferred to a storage device including an inode stored to the storage device according to a defined file system; and
one or more processors configured to:
delete an inode associated with multiple directory entry records spanning multiple sectors in a failsafe manner, where a first sector includes a directory entry record for the inode and a second sector includes one or more other types of directory entry records for the inode, 

    11. The device of claim 7, wherein the one or more processors are further configured to deallocate one or more clusters to an inode in a failsafe manner and wherein deallocating one or more clusters assigned to an inode in a failsafe manner includes:
writing an end of chain terminator value for the inode into a new last cluster entry of a file allocation table; and
subsequent to writing the end of chain terminator value into the new last cluster entry, marking the one or more deallocated clusters previously assigned to the inode as free in respective entries of a file allocation table. 

7. A device...wherein deleting an inode associated with multiple directory entry records spanning multiple sectors in a failsafe manner includes:

subsequent to performing the ordered sector write operations, freeing clusters associated with the directory entry records marked as not in use.


    2. The method of claim 1, wherein an inode includes a file or a directory
3. The method of claim 1, wherein the inode is included in a volume defined according to an exFAT file system and wherein marking directory entry records as not in use includes changing a type value in the directory entry record and a stream extension record.  

3. The method of claim 1, wherein the inode is included in a volume defined according to an exFAT file system and wherein marking directory entry records as not in use includes changing a type value in the directory entry record and a stream extension record. 

4. The method of claim 3, wherein freeing clusters associated with the directory entry records includes updating an allocation bitmap.  

    4. The method of claim 3, wherein freeing clusters associated with the directory entry records includes updating an allocation bitmap. 

5. The method of claim 1, wherein the inode is included in a volume defined according to one of an FAT12, FAT16, or FAT32 file system and wherein marking directory entry records as not in use includes setting a byte of the directory record entry and corresponding bytes of associated long name records.  

    10. The device of claim 9, wherein an inode is included in a volume defined according to one of an FAT12, FAT16, or FAT32 file system and wherein marking directory entry records as not in use includes setting a byte of the directory record entry and corresponding bytes of associated long name records. 

6. The method of claim 5, wherein freeing clusters associated with the directory 





As demonstrated above, U.S. Patent No. 10,417,196 renders obvious the steps performed by the method of claims 1-6 of the instant application as demonstrated in the table below except for “determining whether a volume is defined according to an exFAT file system or is defined according to a FAT file system based on information included within a boot record” as recited in claim 1. Although U.S. Patent No. 10,417,196 does disclose the volume is defined according to one of an exFAT, FAT12, FAT16, or FAT32, e.g. as described in claims 3 and 10.
However, Akimoto discloses determining whether a volume is defined according to an exFAT file system or is defined according to a FAT file system based on information included within a boot record (Fig. 2; [0028]-[0029], Upon detection of a device, its master boot record (MBR) is used to acquire the file system type and determine if it is exFAT or not. Since exFAT is a FAT file system, it is also inherently determining if it is a FAT file system. Additionally, though not required by the claim, Akimoto also discloses determining that it is likely a FAT16 or FAT32  if not exFAT, [0034]).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to recognize that in order to perform the operations on a volume of U.S. Patent No. 10,417,196, the system must know the file system type, e.g. FATxx or exFAT in order to access the volume data correctly, and that the file system name is an inherent element of the boot record for both exFAT and FAT32 (e.g. see Pg. 6 of Munegowda et al., The Extended FAT file system Differentiating with FAT32 file system, October 2011 [retrieved on 01 March 2021], Retrieved from the Internet:< URL:  https://events.static.linuxfound.org/images/stories/pdf/lceu11_munegowda_s.pdf> (Year: 2011). Accordingly, said person having ordinary skill in the art to combine the teachings of U.S. Patent No. 10,417,196 with the teachings of Akimoto by analyzing the volume’s master boot record to determine if the volume is an exFAT file system or is defined according to a FAT file system as disclosed by Akimoto. The motivation for doing so would have been to determine the file system the volume is so as to enable communication in a manner with the volume according to the detected type (Akimoto, [0007]-[0009]).

Allowable Subject Matter
Claims 1-6 would be allowable if rewritten or amended to overcome the double patenting rejections set forth in this Office action and remains indicated as allowable for the reasons previously set forth in the non-final rejection mailed 24 September 2020.

Response to Arguments
Applicant's arguments filed 23 February 2021 have been fully considered but they are not persuasive. For Examiner’s response, see discussion below:

(a)	At page 4, with respect to the double patenting rejections of claims 1-6, Applicant argues that US Patent No. 10,417,196 does not disclose or render obvious claims 1-6 of the instant application because the claims of US Patent No. 10,417,196 does not disclose “determining whether a volume is defined according to an exFAT file system or is defined 
	As to [a], Applicant’s arguments have been fully considered but are not fully persuasive. The claims of US Patent No. 10,417,196 do not disclose or, when taken alone, render obvious determining whether a volume is defined according to an exFAT file system or is defined according to a FAT file system based on information included within a boot record. However, this feature is rendered obvious over US Patent No. 10,417,196 in view of Akimoto as set forth in the nonstatutory obviousness type double patenting rejections of claims 1-6 above, as necessitated by Applicant’s amendments.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Matsushima (US 2010/0153476 A1) discloses determining whether a file system is exFAT, or other than exFAT such as FAT32 ([0031]).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES E RICHARDSON whose telephone number is (571)270-1917.  The examiner can normally be reached on Mon-Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on (571) 272-3645.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/James E Richardson/Primary Examiner, Art Unit 2167